The appellee’s petition for rehearing and suggestion for rehearing in banc were submitted to this Court.
On the question of rehearing before the panel, Judge Murnaghan voted to rehear the case. Judges Wilkinson and Haynsworth voted to deny.
In a requested poll of the Court on the suggestion for rehearing in banc, Judges Russell, Widener, Hall, Murnaghan, and Sprouse voted to rehear the cases in banc; and Chief Judge Winter and Judges Phillips, Ervin, Chapman, Wilkinson and Wilkins voted against in banc rehearing.
As the panel considered the petition for rehearing and is of the opinion that it should be denied, and as a majority of the active circuit judges voted to deny rehearing in banc,
IT IS ADJUDGED AND ORDERED that the petition for rehearing and suggestion for rehearing in banc are denied.
Entered at the direction of Judge Wilkinson.